Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dean Reinhardt on 28 July 2021.
	The claims have been amended as follows:
1.	(Currently Amended) A settling device operable for use in the production of cell therapy products, biological proteins, polypeptides, hormones, vaccines, or gene therapy products, the settling device comprising:
an upper portion with at least one port; 
a cylindrical portion;
a lower conical portion including:
at least one port;
an upper end oriented toward the cylindrical portion; and
a lower end oriented away from the cylindrical portion, wherein a longitudinal cross-section of the lower conical portion defines a line with a curved shape, the line having a first end at the upper end of the lower conical portion and a second end at the lower end of the lower conical portion; and


2.	(Currently Amended) The settling device of claim 1, wherein the first opening of a lowermost cone of the stack of cones is positioned between the upper end and the lower end of the lower conical portion.  

3.	(Previously Presented) The settling device of claim 1, wherein:
	the first opening of each cone of the stack of cones defines a first plane; and
the second opening of each cone of the stack of cones defines second plane that is oriented approximately parallel to the first plane.

4.	(Previously Presented) The settling device of claim 1, wherein an interior surface of each cone of the stack of cones is oriented at an angle of between approximately 5 degrees to about 85 degrees relative to the longitudinal axis, and wherein the first opening of each cone defines a circle with an interior edge that is endless.

5.	(Previously Presented) The settling device of claim 1, wherein the line of the lower conical portion has: 
a first radius of curvature proximate to the upper end; and 


6.	(Previously Presented) The settling device of claim 1, wherein the at least one port of the lower conical portion comprises: 
         a first port that is aligned substantially concentrically with the longitudinal axis; and
a second port that is offset from the longitudinal axis, wherein the second port is positioned between the upper and lower ends of the lower conical portion.

7.	(Previously Presented) The settling device of claim 1, wherein a longitudinal cross-section of each cone defines a second line with a second curved shape, the second line extending from the first opening to the second opening of the cone, the second line including a first radius of curvature proximate to the first opening and a second radius of curvature proximate to the second opening, wherein the second curved shape is approximately the same as the curved shape of the line defined by the longitudinal cross-section of the lower conical portion.  

8.	(Previously Presented) The settling device of claim 1, further comprising a diffuser positioned within the settling device, the diffuser including a stem interconnected to a port of the at least one port of the lower conical portion and a ring extending from the stem.    



10.	(Previously Presented) The settling device of claim 1, wherein the second opening of each cone of the stack of cones defines a plane that is oriented approximately perpendicular to the longitudinal axis.  

11.	(Original) The settling device of claim 1, further comprising a fluorescent probe to measure at least one of pH, dissolved oxygen, and dissolved CO2 within the settling device.

12.	(Previously Presented) The settling device of claim 1, further comprising a conduit interconnected to a port of the at least one port of the upper portion, the conduit including a free end positioned between a first opening and a second opening of an upper cone of the stack of cones.   

13.	(Previously Presented) A method of settling particles in a suspension, comprising:
introducing a liquid suspension of particles into a settling device which includes:
	an upper portion with an upper port; 
	a cylindrical portion;
	a lower conical portion including:
		at least one port;

		a lower end oriented away from the cylindrical portion, wherein a longitudinal cross-section of the lower conical portion defines a line with a curved shape, the line having a first end at the upper end of the lower conical portion and a second end at the lower end of the lower conical portion;
	a stack of cones located within the settling device, each cone of the stack of cones including a body with a first opening and a second opening that is larger than the first opening, each of the first openings oriented towards one of the upper portion and the lower conical portion, the stack of cones generally centered around a longitudinal axis of the settling device; and
collecting a clarified liquid from the upper port; and 
collecting a concentrated liquid suspension from the at least one port of the lower conical portion.  

14.	(Previously Presented) The method of claim 13, wherein the liquid suspension comprises at least one of a recombinant cell suspension, an alcoholic fermentation, a suspension of solid catalyst particles, a municipal waste water, industrial waste water, mammalian cells, bacterial cells, yeast cells, plant cells, algae cells, murine hybridoma cells, stem cells, CAR-T cells, red blood precursor cells, mature enucleated red blood cells, cardiomyocytes, yeast in beer, and eukaryotic cells.

15.	(Original) The method of claim 13, wherein the liquid suspension comprises at least one of: 

(b) one or more of microcarrier beads, affinity ligands, and surface activated microspherical beads. 

16.	(Canceled) 

17.	(Previously Presented) The method of claim 13, wherein the clarified liquid collected comprises one or more of:
biological molecules, organic or inorganic compounds, chemical reactants, and chemical reaction products; 
hydrocarbons, polypeptides, proteins, alcohols, fatty acids, hormones, carbohydrates, antibodies, glycoproteins, terpenes, isoprenoids, polyprenoids, and beer; and 
biodiesel, insulin, brazzein, antibodies, growth factors, colony stimulating factors, and erythropoietin (EPO).

18.	(Currently Amended) The method of claim 13, wherein the first opening of a lowermost cone of the stack of cones is positioned between the upper end and the lower end of the lower conical portion.  

19.	(Previously Presented) The method of claim 13, wherein:

the first opening of each cone of the stack of cones defines a first plane; and
the second opening of each cone of the stack of cones defines second plane that is oriented approximately parallel to the first plane.

20.	(Currently Amended) The method of claim 13, wherein the introducing of the liquid suspension of particles into the settling device comprises pumping the liquid suspension through an aperture formed in a ring of a diffuser positioned within the settling device.   

21.	(Previously Presented) A settling device operable for use in the production of cell therapy products, biological proteins, polypeptides, hormones, vaccines, or gene therapy products, the settling device comprising:
an upper portion with at least one port;
a cylindrical portion;
a lower conical portion including:
at least one port;
a lower end; and
                      an upper end that is positioned between the cylindrical portion and the lower end, wherein a longitudinal cross-section of the lower conical portion defines a line having a first end at the upper end of the lower conical portion and a second end at the lower end of the lower conical portion, and wherein the line has a first radius of curvature proximate to the first end and a second radius of curvature proximate to the 
          a stack of cones located within the settling device, each cone of the stack of cones including a first opening and a second opening that is larger than the first opening, the stack of cones generally centered around a longitudinal axis of the settling device.


The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 13 of record and newly presented claim 21 remain distinguished over all of the previously cited or applied prior art and newly cited prior art, for reasons of record concerning the recited shape of the lower conical portion of the settling device, supported by Figure 17 and at least page 23, lines 17-28 and page 32, lines 16-31 of the Specification, which is suggested at page 5, lines 16-20 of the Specification, as together with other settling device features, as leveraging centrifugal and gravitation forces on particles being separated from numerous types of liquid suspensions, so as to enhance settling efficiency. Page 39, line 17-page 40, line 6 suggest the settler design as enabling application of the device to separations on a cellular level or for removing small particles such as catalyst particles by enhancing a gradually accelerating vortex and sliding motions of the cells or particles.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	JWD
	07/28/2021
	/JOSEPH W DRODGE/           Primary Examiner, Art Unit 1778